--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
S. Emerson Group Inc.
Sales Agency Agreement


This Sales Agency Agreement (this “Agreement”) executed on this 27th day of
August, but effective as of August 1, 2010 (the “Effective Date”), is between S.
Emerson Group, Inc., a Pennsylvania corporation located at 407 E. Lancaster
Avenue, Wayne, PA 19087 (“Emerson”), and SCOLR Pharma, Inc., a Delaware
corporation located at 19204 North Creek Pkwy #100, Bothell, WA (“SCOLR”).


WHEREAS, SCOLR and Emerson wish to provide for terms under which Emerson will
act as a sales agent with respect to SCOLR’s line of extended release
formulation nutritional products; and


WHEREAS, SCOLR and an affiliate of Emerson (the “Service Affiliate”) are
simultaneously entering into an Account Services Agreement with respect to which
the Service Affiliate will perform certain logistics and operational services
for SCOLR in connection with its nutritional products business (the “Services
Agreement”).


NOW THEREFORE; in consideration of the foregoing, and for other good and
valuable consideration, the receipt of which is hereby acknowledged, SCOLR and
Emerson, intending to be legally bound, agree as follows:


AGREEMENT


1.        Appointment; Services. SCOLR hereby appoints Emerson as its
non-exclusive agent solely for purposes of performing sales management and
marketing related services in the United States (the “Services”), with respect
to the products designated on Schedule A hereto, as such schedule may be amended
or supplemented from time to time (the “Products”). Emerson hereby accepts such
appointment and agrees to perform the Services.


2.        Duties of Emerson.


(a)          Emerson shall diligently perform the Services.  Subject to Section
2(b), Emerson shall perform the Services in accordance with its own means,
methods, schedules and guidelines and shall ensure that each person to whom any
portion of the Services is delegated is trained and capable to perform the
Services in a competent, professional and diligent manner.  The Services shall
include, without limitation, the following:


(i)           Emerson shall initiate and maintain contacts with customers,
retailers and other potential purchasers of the Products.


 
(ii)
Emerson shall monitor all sales and distribution of the Products, including all
activities of the Service Affiliate, and promptly inform SCOLR with respect
thereto.



 
(iii)
Emerson shall assist in the design, preparation and distribution of marketing
materials for the Products and shall coordinate SCOLR’s presence at trade shows
and industry events and meetings as Emerson and SCOLR shall determine to attend.



 
 

--------------------------------------------------------------------------------

 
 
(iv)
Emerson shall assist SCOLR with the design of sales strategies, inventory
management requirements and forecasting.



 
(v)
Emerson or the Service Affiliate shall provide accurate reporting of its sales
activities in such form and with such frequency as SCOLR shall reasonably
request, including without limitation the provision of daily sales
reports.  Additionally, on or before the fifth day of each month, Emerson or the
Service Affiliate shall promptly provide SCOLR with an activity report (an
“Activity Report”) showing completed sales of the Products for the prior month,
including the quantity sold by type, the price received and all related
expenses, including Emerson’s sales commission.  Such activity report shall also
include information concerning sales terms and account aging
information.  Further, Emerson will provide SCOLR, on or before December 1,
2010, and on or before each December 1 thereafter during the term of this
Agreement, a sales forecast setting forth in reasonable detail Emerson’s best
estimate of projected Net Sales of the Products for the annual period beginning
the following January 1 and ending December 31 of such year (the “Sales
Forecast”).  Emerson shall provide SCOLR with updates to the Sales Forecast as
frequently as reasonably requested by SCOLR and in accordance with the Standard
Operating Procedures (as defined below), provided, that, notwithstanding any
such update or revision, the Sales Forecast first delivered with respect to any
annual period pursuant to this Section 2(a)(v) shall be operative for purposes
of Section 5(b).



 
(vi)
Emerson shall sell the Products on commercially reasonable terms with the
objective of maximizing the price received by SCOLR for the Products.  Emerson
shall be permitted to accept and execute orders as agent on behalf of SCOLR only
to the extent that such orders are consistent with the credit terms, promotional
allowances, sales prices, delivery timeframes, inventory or manufacturing
requirements and/or packaging requirements typically expected of the customers
for the Products of the types contemplated to be solicited pursuant to this
Agreement and the Standard Operating Procedures.



 
(vii)
Emerson shall keep SCOLR informed generally of all contacts and communications
with and from Customers.  Emerson shall notify SCOLR promptly of any claims
asserted by customers related to the quality of the Products, including issues
related to packaging, or any other matter affecting the salability of the
Products.



 
(viii)
Emerson shall be responsible for and shall oversee the Service Affiliate with
respect to all accounting, marketing, collection and administrative functions
contemplated by the Service Agreement.



(b)           As promptly as practicable after execution of this Agreement SCOLR
and Emerson shall jointly develop written policies and procedures detailing the
operational responsibilities of each party with respect to the Services and the
activities and transactions contemplated by this Agreement (the “Standard
Operating Procedures”).  The Standard Operating Procedures may be updated and
modified from time to time by agreement of SCOLR and Emerson. Without
limitation, the Standard Operating Procedures shall address reporting and notice
requirements related to sales activities, account or product events, inventory
and sales forecasting, account and product conflict management, trade
promotional activities and sales allowances, product pricing, terms of sale and
such other matters as the parties shall agree should be included in the Standard
Operating Procedures.  The parties shall perform their respective duties and
obligations in material compliance with the Standard Operating Procedures.


 
Page 2

--------------------------------------------------------------------------------

 
3.      Compensation. In consideration of the appointment referred to above and
performance by Emerson of the Services, SCOLR shall pay Emerson as follows:


(a)           Retainer.  SCOLR shall pay Emerson a monthly retainer of *, in
advance, on or before the first day of each month until expiration or earlier
termination of this Agreement (“Retainer”).


(b)           Commission.
 
 
(i)
SCOLR shall pay Emerson a percentage of Net Sales generated by Emerson in its
performance of the Services (“Commissions”).  Commissions shall be payable based
on the achievement of Net Sales thresholds in an annual period beginning each
January 1 during the term of this Agreement in amounts as follows:





Annual Net Sales Threshold
Commission Percentage
 
$0-$*
*%
$*-$*
*%
Net Sales greater than $*
*%



 
(ii)
Commissions owing to Emerson shall accrue continuously based on recorded Net
Sales, however Commissions shall become due and payable only at such time and
only to the proportionate extent that collected proceeds associated with such
Net Sales have been disbursed to SCOLR.  For example, if, based on a *% rate of
Commission, Emerson has completed Net Sales equal to $* million, and of such
amount $*has been collected, $*of which has been retained by Emerson or the
Services Affiliate as a permitted reserve and $*of which has been disbursed to
SCOLR, then Commissions equal to $* shall have been accrued based on Net Sales,
of which $* shall be due and payable based on the proportional reserve and
disbursement of the collected amounts.  Commissions due and payable shall be
paid by SCOLR on or before the tenth (10th) day following the receipt by SCOLR
of the disbursed amount.



 
(iii)
For purposes of this Agreement, the term “Net Sales” means the invoice price
(i.e. gross sales price) of sales by Emerson of the Products, less cash
discounts, any off-invoice allowances and returns, and products subject to
recall.



 
(c)
Annual Bonus.

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission.  Confidential treatment has been requested with respect to the
omitted portions.
 
 
Page 3

--------------------------------------------------------------------------------

 
 
(i)
Emerson shall be eligible for a bonus (the “Bonus”) based on Net Sales recorded
during the twelve (12) month period beginning on January 1, 2011 and continuing
through December 31, 2011 (the “Bonus Period”).  Emerson shall receive a Bonus
equal to *% of any Net Sales recorded during the Bonus Period above $*, up to
$*.  Thereafter, Emerson shall receive an additional amount equal to *% of any
Net Sales recorded during the Bonus Period above $*.  Notwithstanding the
foregoing, the Bonus payable under this paragraph shall in no event exceed $*.



 
(ii)
The annual bonus program described in this Section 3(c) shall be subject to
negotiation and agreement of SCOLR and Emerson on or prior to December 1 of each
year during the term of this Agreement, effective the following January 1.



 
(d)
Special Bonus.  Emerson shall be eligible to receive a one-time special bonus of
$*, payable within thirty (30) days after the filing of SCOLR’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2010 if Net Sales during the
period beginning on the Effective Date and ending on December 31, 2010 equal or
exceed $*.



 
(e)
Warrant.  Promptly following execution of this Agreement SCOLR will issue to
Emerson a warrant to purchase 100,000 shares of SCOLR’s common stock at an
exercise price per share equal to the greater of (i) the market price of such
common stock on the execution date of this Agreement or (ii) $0.50, and subject
to the terms and conditions set forth in a warrant agreement between SCOLR and
Emerson.

 
4.      Term. Except as provided otherwise herein, this Agreement shall remain
in effect for an Initial Term of thirty-six (36) months from the Effective Date
(the “Initial Term”) unless earlier terminated in accordance with this
Agreement.  Thereafter, this Agreement, including any portion assigned to a
sub-agent pursuant to Section 15, shall automatically extend for successive
additional twelve (12) month terms (each a “Renewal Term”).


5.      Termination; Effect of Termination.


 
(a)
Termination, Notices.  This Agreement may be terminated by either party at any
time for any or no reason by delivering a written notice (a “Termination
Notice”) to the other party setting forth the effective date of the termination
(the “Termination Date”), which must be a date at least twelve (12) months after
delivery of the Termination Notice.  Notwithstanding the foregoing, either party
may terminate this Agreement for Good Cause by providing a Termination Notice
setting forth in reasonable detail the circumstances that constitute Good Cause
for termination, and identifying the Termination Date, which must be a date at
least ten (10) days from the date of the Termination Notice.



 
(b)
Termination for Good Cause. For purposes of this Agreement a party shall have
“Good Cause” to terminate this Agreement if  (a) the other party or any
affiliate or agent of the other party commits a felony, or a crime involving
theft, embezzlement, material dishonesty or moral turpitude in relation to the
matters contemplated hereby or by the Services Agreement; (b) the other party or
any affiliate or agent of such party makes any material intentional
misrepresentation or material prejudicial non-disclosure to the terminating
party in connection with the performance of such party’s duties and obligations
under this Agreement or the Services Agreement; (c) the other party or any
affiliate or agent of the other party commits any material breach of this
Agreement or the Services Agreement, or fails to perform its material duties
under this Agreement or the Services Agreement, which failure or breach shall
not be cured to the other party’s reasonable satisfaction within 30 days after
notice thereof, or (d) the other party seeks protection under bankruptcy laws or
any receivership, trustee, creditors’ arrangement or comparable proceeding, or
any comparable proceeding is instituted (including an involuntary bankruptcy
petition) and is not dismissed within forty-five (45) days.  Without limiting
the generality of subsection (c) of this paragraph, and except as set forth in
Section 17, Good Cause for termination of this Agreement by SCOLR shall exist if
Emerson fails as of December 31 of any year during the term of this Agreement to
achieve Net Sales equal to Eighty Percent (80%) of the projected Net Sales for
the annual period ended on such date, as shown on the Sales Forecast delivered
to SCOLR pursuant to Section 2(a)(v).

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission.  Confidential treatment has been requested with respect to the
omitted portions.
 
Page 4

--------------------------------------------------------------------------------

 
 
 
 
(c)
Effect of Expiration or Termination.  On and as of the Termination Date, and
except as expressly provided in Section 7, (a) all rights and obligations of
Emerson and SCOLR shall terminate and (b) any and all sums owed by one party to
another shall become immediately due and payable.  For the avoidance of doubt,
each of SCOLR and Emerson shall not be relieved of their duties and obligations
under this Agreement until the Termination Date, notwithstanding the delivery of
a Termination Notice.  All payments in respect of the Retainer, the Commission,
any bonus and any other compensation due to Emerson pursuant to the terms of
this Agreement for the period beginning on the date of a Termination Notice and
ending on the Termination Date shall be calculated and paid in accordance with
the provisions of Section 3 hereof, as may be modified or amended from time to
time, based on Net Sales achieved, and any other relevant metrics, during such
period.



6.      Finders Fee.  If any transaction of the type described below is
initially proposed to SCOLR by Emerson during the term of this Agreement in a
written notice containing explicit reference to this Section 6,  then, to the
extent such transaction closes during the term of this Agreement or within 180
days after the expiration or earlier termination hereof, SCOLR shall pay to
Emerson, as the case may be: (i) *% of the gross sales price obtained by SCOLR
with respect to any divestiture by SCOLR of any material product, brand or
formulation asset (other than in connection with a sale of substantially all of
SCOLR’s assets), or (ii) *% of the Acquisition Value (the “Acquisition Fee”) in
any transaction or series of related transactions involving SCOLR as either the
acquired or acquiring company (an “Acquisition”).  Any such payments shall be
payable on the closing of the contemplated transaction, and shall be subject to
an aggregate maximum for all payments made or payable under this Section 6 of
$*.


For purposes of calculating the Acquisition Fee, the “Acquisition Value” shall
mean the total amount paid or payable, directly or indirectly, to, or for the
benefit of, the acquired company (including any subsidiary thereof) and/or its
security holders in cash and/or equity or debt securities or other equity
interests.  Any Acquisition Fee otherwise payable to Emerson which is
attributable to contingent consideration held pursuant to an escrow account
established before or in connection with the consummation of an Acquisition, or
which is subject to an “earn-out” or other similar deferral feature shall become
payable to Emerson only when received by the target company.  If any portion of
the consideration paid or payable to, or for the benefit of, the target company
and/or its security holders is paid in the form of securities or other equity
interests, SCOLR may elect, in its sole discretion, to deliver the Acquisition
Fee to Emerson in the form of securities or interests of like kind to those
received or delivered by SCOLR, as the case may be, in the
Acquisition.   Notwithstanding the foregoing, if SCOLR determines to deliver all
or any portion of the Acquisition Fee in cash, the value of such securities or
interests shall be determined in such manner as is set forth in the definitive
agreement related to the acquisition, or if such definitive agreement is silent
thereon, by the average of the last sale prices for such securities on the five
trading days ending five days prior to the consummation of the Acquisition. If
such securities or interests do not have an existing public trading market, the
value thereof shall be the fair market value thereof on the day prior to the
consummation of the Transaction as determined in good faith by Emerson and
SCOLR.
 
 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 
Page 5

--------------------------------------------------------------------------------

 
 
7.      Survival of Rights and Obligations.  Sections 8, 9, 11, 12, 13, 14, 15,
18, 19, 20 and 21 shall survive expiration or termination of this Agreement and
shall remain effective in accordance with their terms.


8.      Expenses. Emerson shall be solely responsible to pay for all costs and
expenses associated with its normal operation and the performance of the
Services, except that SCOLR shall reimburse all reasonable travel expenses for
representatives of Emerson to be present in any location at the specific request
of SCOLR (e.g. attendance by Emerson at a meeting of SCOLR’s Board of
Directors).  For the avoidance of doubt, all travel and other expenses incurred
by Emerson in the course of performing the Services shall be the sole
responsibility of Emerson, including without limitation all travel and other
expenses associated with customer calls, corporate gifts and hospitality, trade
shows and similar events, regardless of whether such costs or expenses are for
the sole direct benefit of SCOLR.


9.      Indemnification. SCOLR shall indemnify, defend, release and hold Emerson
and its agents and employees harmless from and against any and all claims,
suits, damages, liabilities, judgments, costs and expenses (including but not
limited to legal fees, settlements and judgments) (collectively “Damages”)
arising out of or related to any bodily injury, death, damage to property or
other damage attributable, or alleged to be attributable to, any of SCOLR’s
products, including but not limited to any products liability claims
attributable, or alleged to be attributable to, any of SCOLR’s products, except
to the extent that such Damages are the result of negligence, contributory or
otherwise, of Emerson or its assignee in the performance or delegation of the
Services.  Emerson shall indemnify, defend, release and hold SCOLR and its
agents and employees harmless from and against any obligations or Damages
arising out of or related to any action by Emerson which constitutes a breach of
this Agreement, except to the extent that such obligations or Damages are the
result of negligence, contributory or otherwise, of SCOLR.


10.       Conflicts, Obligations; No Exclusivity.


 
(a)
Emerson Group maintains a policy in regard to representation of multiple brands
within categories. Subject to the Standard Operating Procedures, Emerson
reserves the right to represent all brands, products, companies or supply
services.  Emerson will at all times deal honestly, fairly and equitably with
customers, and will not engage in any deceptive, misleading or unethical trade
practice advertising, or any other conduct or activity which tends to mislead,
deceive or defraud the public, or to adversely affect the good name or
reputation of SCOLR, its affiliates, or the Products.

 

 
 
Page 6

--------------------------------------------------------------------------------

 
 
(b)
Emerson is being retained by SCOLR on a non-exclusive basis, and SCOLR reserves
the right to engage other sales agents, brokers, distributors and independent
representatives to sell its products.



11.       Confidentiality.  Emerson agrees to keep confidential during the
Initial and any Renewal Term of this Agreement, and for thirty-six (36) months
after the expiration or earlier termination of this Agreement, all information
(the “Information”) provided to it by SCOLR that is (i) material and non-public
or (ii) confidential and proprietary.  Notwithstanding any provision herein to
the contrary, Emerson may disclose nonpublic information to its affiliates,
agents and advisors whenever Emerson determines that such disclosure is
necessary to provide the services contemplated hereunder or for internal control
or compliance purposes.  For purposes of this Section 11, the Information shall
include, without limitation, non-public information, whether disclosed orally or
in writing by SCOLR, or generated internally by Emerson, concerning: (i) sales,
revenue, orders, inventory, collections and similar financial information
related to sales by SCOLR of nutritional products; (ii) plans and forecasts,
whether relating specifically to SCOLR’s nutritional business or to SCOLR’s
other businesses; (iii) the existence of and information concerning actual or
potential Acquisitions or other transactions contemplated by this Agreement;
(iv) information regarding SCOLR’s proprietary drug-delivery technology to the
extent identified by SCOLR orally or in writing as confidential, or if no such
designation is made, to the extent that the confidential nature of such
information is reasonably apparent from the circumstances of disclosure.


12.        Securities Laws.  Emerson hereby acknowledges that it is aware, and
that it will advise its affiliates, agents and assignees who are informed of the
matters that are the subject of this letter agreement, that the United States
securities laws prohibit any person who has received from the issuer of such
securities material, nonpublic information from purchasing or selling securities
of such issuer or from communicating such information to any other person when
it is reasonably foreseeable that such other person is likely to purchase or
sell such securities in reliance upon such information.  Further, Emerson hereby
acknowledges and consents to any public or other disclosure concerning this
Agreement made by SCOLR pursuant to regulatory or legal obligations, including
without limitation disclosure by SCOLR of the material terms of this Agreement,
and the filing by SCOLR of a copy of this Agreement pursuant to applicable
requirements of the U.S. Securities and Exchange Commission or any securities
exchange on SCOLR’s securities are listed.


13.        Attorneys’ Fees.  If any action or suit in law or equity or any
arbitration proceeding is initiated to enforce or interpret the provisions of
this Agreement, the prevailing party shall be entitled to recover its costs and
expenses incurred in connection with such action or suit, including without
limitation, reasonable attorneys’ fees incurred at all levels and proceedings,
including settlement and appeal, in addition to any other relief to which it may
be entitled.


14.       Entire Agreement.  This Agreement contains the entire agreement of the
parties and there are no oral or written representations, understandings or
agreements between the parties respecting the subject matter of this Agreement
that are not fully expressed herein.


15.       Assignment.  Emerson may assign its rights and delegate its duties
under this Agreement with the consent of SCOLR, which consent shall not be
unreasonably withheld.  SCOLR may assign its rights and delegate its duties
under this Agreement to any acquirer of substantially all of SCOLR’s business
assets, or substantially all the assets of its nutritional products business
upon 30 days prior written notice to Emerson.
 
 
Page 7

--------------------------------------------------------------------------------

 

 
16.       Notices.  All notices permitted or required to be given under this
Agreement shall be in writing and shall be deemed duly given upon personal
delivery by mail or courier, evidenced by receipt; upon transmittal by telephone
facsimile (fax) to a fax number specified in writing by the party to be
notified; or upon transmittal by electronic mail (e-mail) to the party at the
email address specified in writing by the party to be notified.  All notices
shall be delivered or sent to the other party at the address(es) set forth in
the introductory paragraph of this Agreement or to such other addresses, fax
numbers or e-mail addresses as a party may hereafter specify from time to time
by notice to the other.


17.       Force Majeure.  Neither party will be considered in default in the
performance of any obligation hereunder, and Good Cause for termination shall
not exist, to the extent that the performance of an obligation under this
Agreement is prevented or delayed by fire, flood, explosion, strike, war,
insurrection, embargo, government requirement, civil or military authority, act
of terrorism, act of God, or any other event, occurrence of condition which is
not caused, in whole or in part, by that party, and which is beyond the
reasonable control of that party.


18.      Independent Contractor; Limited Agency.  Emerson is an independent
contractor.  The parties do not intend to create, and this Agreement shall not
be interpreted to create, any other relationship between the parties.  This
Agreement shall not be construed to create a partnership or joint venture
between the parties.  Nothing in this Agreement shall be construed, and Emerson
shall not indicate, or use words or actions which would tend to indicate that
its appointment as SCOLR’s agent pursuant to the terms hereof extends beyond the
express scope of the agency granted by SCOLR pursuant to this Agreement.


19.       Inspection of Books and Records.  Emerson or the Service Affiliate
shall keep and preserve at its principal place of business accurate and complete
copies of all books and records relating to the subject of this Agreement and
the Sales Agreement during the term of such agreements, and for a period of two
(2) years thereafter.  During such period SCOLR shall be permitted without
notice, at its expense, to inspect, copy and take extracts from such books and
records for any purpose.  In furtherance and not in limitation of the foregoing,
such records shall include, at a minimum, records of: (i) all sales slips and
invoices, (ii) all sales expenses include freight, logistics, remittance and
other information and records concerning the business, (iii) all collections and
account information and (iv) banks statements showing all inflows and outflows
of cash in connection with the transactions and procedures contemplated by the
terms of this Agreement.  At the conclusion of such inspection Emerson shall pay
to SCOLR any amounts shown to be due to SCOLR as a result of an overpayment by
SCOLR or underpayment by Emerson in connection with the Sales Agreement or the
Services Agreement.  Further, to the extent that the inspection reveals an
amount owing to SCOLR that is greater than $25,000, then Emerson shall reimburse
SCOLR for the costs and expenses associated with its inspection of the Books and
Records and any action to collect such amounts, including without limitation,
attorney’s fees, costs and expenses.
 
 
Page 8

--------------------------------------------------------------------------------

 

 
20.  Arbitration; Governing Law.  Notwithstanding anything to the contrary
contained in this Agreement, any controversy or claim arising out of or in
connection with this Agreement, its construction, interpretation, effect,
performance, non-performance, termination, or consequences thereof, or any
transaction contemplated hereby, however characterized as a matter of law
(whether in contract, tort or otherwise), including, without limitation, all
claims under any federal, state, or local statute, ordinance, regulation or
other law, will be settled by arbitration in King County, Washington, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, and judgment on the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof.  If it becomes necessary to
file suit to compel arbitration hereunder and arbitration is subsequently
ordered by the court, the party instituting such suit will be entitled to
recover its actual costs and expenses, including, without limitation, attorney's
fees, incurred in such action.  This Agreement will be governed by and construed
in accordance with the laws of the State of Washington, without regard to its
conflicts of law principles, and such laws will be applied and controlling in
any arbitration conducted pursuant to this Section 20.


21.        Schedules.  Schedules referred to in this Agreement are incorporated
into and made a part of this Agreement to the same extent as if set forth in
full in the body of this Agreement.  In the event of a conflict between any such
Schedule and the terms of this Agreement, the terms of this Agreement shall
prevail.




[Remainder of this Page is Intentionally Blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
Page 9

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Sales Agency Agreement
on the day and year first set forth above, effective as of August 1, 2010.






SCOLR PHARMA, INC.


By: /s/ Richard M. Levy                                                      
Name:  Richard M. Levy
Title:           Chief Financial Officer








S. EMERSON GROUP, INC.




By: /s/ Richard A.
Wellinger                                                                
Name:  Richard A. Wellinger
Title:           President





 
Page 10

--------------------------------------------------------------------------------

 

Schedule A


Products


SCOLR Nutritional formulations, available or in development: (current list as of
August 17, 2010)


 
1.
**

 
2.
*

 
3.
*

 
4.
*

 
5.
*

 
6.
*

 
7.
*

 
8.
*

 
9.
*

 
10.
*

 
11.
*

 
12.
*

 
13.
*

 
14.
*

 
15.
*

 
16.
*

 
17.
*

 
18.
*

 
19.
*

 
20.
*

 
21.
*

 
22.
*

 
23.
*

 
24.
*



SCOLR shall have the right in its sole discretion to change or discontinue any
Product, and to otherwise add or subtract Products from the above list upon
written notice to Emerson.







 
 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission.  Confidential treatment has been requested with respect to the
omitted portions.
 
 
Page 11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------